ICJ_088_Lockerbie_LBY_GBR_1992-06-19_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

_ (LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

ORDER OF 19 JUNE 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE DU 19 JUIN 1992
Official citation :

Questions of Interpretation and Application of the 1971 Montreal Conven-
tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya
v. United Kingdom), Order of 19 June 1992, I.C.J. Reports 1992, p. 231

Mode officiel de citation:

Questions d'interprétation et d’application de la convention de Montréal de
1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), ordonnance du 19 juin 1992, C.I.J. Recueil 1992, p. 231

 

Sales number - 6 1 3
N° de vente :

 

 

ISBN 92-1-070671-4

 
231

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1992 1992
19 juin

Rôle général
19 juin 1992 n° 88

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE

Présents: M. ODA, Vice-Président, faisant fonction de président en l'affaire ;
sir Robert JENNINGS, Président de la Cour; MM. LACHS, AGO,
SCHWEBEL, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA, AJIBOLA,
juges ; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31;-44 et 45, para-
graphe 1, de son Règlement,

Vu la requête déposée au Greffe de la Cour le 3 mars 1992, par laquelle
la Jamahiriya arabe libyenne populaire et socialiste a introduit une
instance contre le Royaume-Uni de Grande-Bretagne et d’Irlande du
Nord au sujet d’un «différend entre la Libye et le Royaume-Uni concer-
nant l'interprétation ou l’application de la convention de Montréal» du
23 septembre 1971, différend qui trouve son origine dans des actes ayant

4
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 19 VI92) 232

abouti à l’incident aérien survenu au-dessus de Lockerbie, en Ecosse, le
21 décembre 1988;

Considérant que, au cours d’une réunion que le Vice-Président de la
Cour, faisant fonction de président en l’affaire, a tenue avec les représen-
tants des Parties le 5 juin 1992, les Parties sont convenues des délais indi-
qués ci-dessous,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la Jamahiriya arabe libyenne, le 20 décembre 1993;

Pour le contre-mémoire du Royaume-Uni, le 20 juin 1995;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-neuf juin mil neuf cent quatre-vingt-douze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la Jamahiriya arabe
libyenne populaire et socialiste et au Gouvernement du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord.

Le Vice-Président,
(Signé) Shigeru ODA.
Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
